Citation Nr: 1403285	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a service-connected right shin splint with residual knee pain.  

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected left shin splint with residual knee pain.  

3.  Entitlement to a compensable evaluation for service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Counsel
INTRODUCTION

The Veteran had active service from June 1990 to May 1996.  

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided an examination to determine the severity and manifestations of his service-connected disabilities on appeal in April 2010.  However, the Veteran's representative asserted in September 2011 and July 2013 statements that his service-connected bilateral shin splints and pes planus had worsened since the April 2010 QTC examination.  These statements are congruent with May 2011 VA treatment records showing that the Veteran uses "shin bands," reports of increased difficulty standing and walking, and additional prescription of medication for pain management.  Further, the May 2011 VA treatment record notes diagnoses of a torn right anterior cruciate ligament and bilateral plantar fasciitis.  These nonservice-connected disabilities affecting the Veteran's lower extremities were not present at the time of the April 2010 QTC examination.  

In light of above, the Board concludes that the Veteran must be provided a VA examination which adequately described the severity and manifestations of his service-connected bilateral shin splints and pes planus and differentiates, to the extent possible, between the symptomatology attributable to these service-connected disabilities as opposed to that which is attributable to any nonservice-connected disability(ies) affecting the lower extremities.  

To ensure that the record on appeal is complete, updated treatment records from the VA facility in Temple, Texas, dated from May 25, 2011, to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment from the VA Medical Center in Temple, Texas, and all associated outpatient clinics, dated from May 25, 2011 to the present.  

2.  Thereafter, provide the Veteran an appropriate VA examination to determine the current severity and manifestations of his service-connected bilateral shin splints and pes planus.  The claims file must be made available to and reviewed by the examiner.  Any testing deemed necessary, to include X-ray and magnetic resonance imaging (MRI) testing of the Veteran's lower extremities and feet, must be performed.  Thereafter, the examiner must address the following:

a.  Separately describe the manifestations and severity of the Veteran's right and left shin splints.  In doing so, the examiner should identify if the disability includes knee and/or ankle impairment on the right and left, and if so, the severity of such.  

If any disability of the Veteran's knees, shins, or ankles is identified, to specifically include residuals of a torn, right anterior cruciate ligament, the examiner should, to the extent possible, different between the symptomatology attributable to any such disability as opposed to the symptoms of the Veteran's service-connected shin splints.  

b.  Describe the manifestations and severity of the Veteran's bilateral pes planus.  

If any disability of either of the Veteran's feet is identified, to specifically include plantar fasciitis, the examiner should, to the extent possible, different between the symptomatology attributable to any such disability as opposed to the symptoms of the Veteran's service-connected pes planus.  

A full rationale for all opinions must be stated and explained.  

3.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2013). 

4.  Thereafter, readjudicate the Veteran's claims remanded herein with consideration of all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


